DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/224165 (Ravyts).
For claim 1, Ravyts figure 1 teaches an intermediate circuit adaptation device for a vehicle, comprising:
a DC intermediate circuit (1) with at least two phases (L1-L3); and
a control unit (3),
wherein the control unit is configured to change the intermediate circuit voltage and/or the number of phases of the intermediate circuit on the basis of the current operating point (see, e.g., abstract).
For claim 2, Ravyts further teaches the current operating point takes a load connected to the intermediate circuit into consideration (see, e.g., page 5 line 24).
For claim 6, Ravyts further teaches the control unit is configured to change the intermediate circuit voltage continuously (see figures 5a and 5b).
For claim 7, Ravyts further teaches the control unit is configured to first vary the intermediate circuit voltage and then to change the number of phases (see, e.g., page 5, line 5).
For claim 8, Ravyts further teaches the intermediate circuit comprises four phases (see page 4, line 28, “Embodiments of the present invention may comprise… four… phases.”),
wherein the control unit is configured to lower the intermediate circuit voltage and/or to reduce the number of phases when the load demanded from the intermediate circuit falls below a first, predefined threshold value (see page 2 line 3),
wherein the control unit is configured to raise the intermediate circuit voltage and/or increase the number of phases when the load demanded from the intermediate circuit exceeds a second, predefined threshold value (see page 2 line 3).
For claim 9, Ravyts further teaches the control unit is configured to change the intermediate circuit voltage and/or the number of phases of the intermediate circuit on the basis of an expected operating point (see, e.g., page 5, line 5).
For claim 10, Ravyts further teaches a voltage sensor to acquire the intermediate circuit voltage (see, e.g., page 7, line 29).
For claim 11, Ravyts further teaches the control unit is configured to change a switching frequency of a rectifier, converter or inverter that is connected to the intermediate circuit depending on the current operating point (see. e.g., page 9 first full paragraph).
For claim 13, Ravyts further teaches a method for changing an intermediate circuit voltage and/or a number of phases, comprising the following steps:
acquiring an intermediate circuit voltage (see, e.g., page 7, line 29; figure 6, S2);
determining a current operating point (S3);
changing the intermediate circuit voltage depending on the current operating point (figure 6, S8 and S10); and
changing the number of phases of the intermediate circuit depending on the current operating point (figure 6, S11 and S11b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ravyts.
For claim 3, Ravyts teaches claimed invention except for listing a value for its intermediate circuit voltage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the range 250 to 800 volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ravyts as applied to claim 1 above, and further in view of US 2019/0031125 (Rozman).
For claim 12, Ravyts does not teach a context for its interleaved DC-DC converter.
Nevertheless, Rozman teaches using an interleaved DC-DC converter in a vehicle (see abstract).
Given Rozman, it would have been obvious to one ordinarily skilled in the art at the time of the invention to use the interleaved DC-DC converter of Ravyts in a vehicle for the purpose of being able to provide the proper supply voltage for the vehicle’s non-primary electrical system.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D HOUSTON/           Primary Examiner, Art Unit 2842